Citation Nr: 0203445	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to October 
1947 and from October 1948 to October 1957.  He died in 
August 1973.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a November 1973 rating decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of the decision 
and her appellate rights by correspondence dated December 3, 
1973.

In July 1976, the RO received correspondence from the 
appellant that was accepted as a notice of disagreement from 
the November 1973 rating decision.  The RO issued a statement 
of the case as to this matter in August 1976 and notified the 
appellant that additional action was required to complete her 
appeal.

In October 1996, the RO received correspondence from the 
appellant and in January 1997 issued a statement of the case 
addressing timeliness of appeal from the November 1973 rating 
decision.  In March 1997, the appellant submitted a VA Form 9 
to perfect her appeal.  In an October 1997 rating decision, 
the RO found new and material evidence had not been submitted 
and denied reopening the claim for entitlement to service 
connection for the cause of the veteran's death.  

In a December 1998 decision, the Board found the appellant's 
statements indicated her desire to reopen the previously 
denied claim and that the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for the cause of the veteran's death 
was the proper issue for appellate review.  The case was 
remanded to the RO for additional development.  Pursuant 
thereto, in a December 2000 supplemental statement of the 
case the RO denied entitlement to service connection for the 
cause of the veteran's death. 

Although the December 2000 supplemental statement of the case 
reflects that the RO considered the issue of entitlement to 
service connection for the cause of the veteran's death on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
For this reason, the Board has listed the issue on the title 
page as to this matter as whether new and material evidence 
has been submitted to reopen the claim for service connection 
for the cause of the veteran's death.  

In November 2001, the Board forwarded the case to an 
independent medical expert (IME) for an advisory opinion.  
The requested opinion was received at the Board in December 
2001.  The IME report was forwarded to The American Legion, 
the appellant's representative in this appeal.  The American 
Legion declined further argument in March 2002.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in a November 1973 
rating decision.  The appellant, in a December 1973 letter 
was apprised of her procedural and appellate rights; however, 
a notice of disagreement was not received within the 
subsequent one-year period.  

2.  The evidence submitted since the November 1973 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The appellant has been adequately notified of the 
evidence necessary to substantiate her claim and of the 
action to be taken by VA.  

4.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

5.  The veteran died in August 1973 at the age of 42.

6.  Carcinoma of lung was certified as the immediate cause of 
death on the veteran's death certificate.

7.  At the time of death, the veteran was service-connected 
for bronchitis with lung abscess and early emphysema, rated 
30 percent disabling and tonsillectomy, rated as 
noncompensably disabling.

8.  The veteran's carcinoma was not manifested during active 
service, or within the one-year presumptive period following 
service.

9.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of his 
death.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision that denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001).

2.  Evidence submitted since the November 1973 rating 
decision is new and material and the claim for entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  The primary cause of the veteran's death was not the 
result of disease or injury incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

4.  The veteran's service-connected disabilities were not 
related etiologically to the cause of death, nor did they 
contribute substantially or materially contribute cause 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.


New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Analysis

In November 1973, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was notified by correspondence dated 
December 3, 1973.  A statement of the case was issued in 
August 1976 but the appeal was not perfected.  Therefore, the 
determination is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.1103 (2001).  

The Board notes that the November 1973 rating decision was 
based upon a determination that the evidence of record did 
not demonstrate that the veteran's cause of death from 
carcinoma of the lung was related to active service and did 
not demonstrate that a service-connected disability had 
materially contributed to or hastened his death.  The 
pertinent evidence added to the claims file since that 
determination includes an October 1996 private medical 
opinion indicating the veteran's service-connected left lung 
disability was a contributing factor in the timing of the his 
death.  

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection includes new evidence which 
when considered in light of applicable VA law bears directly 
and substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  As "new and material" evidence has been 
submitted, the claim is reopened.

Service Connection Claim

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1976 and January 1997 statements of the case, the 
December 1998 Board decision, and the December 2000 
supplemental statement of the case adequately notified the 
appellant of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received in July 1968 
and that all identified and authorized medical records 
pertinent to the matter on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran's claims folder was reviewed by a VA examiner in June 
2000 and by an independent medical expert in December 2001.  
The Board finds that evidence sufficient for an adequate 
determination of the matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and malignant tumors, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Background

Service medical records show that in October 1952 an x-ray 
examination of the veteran's chest was negative.  Records 
dated in September 1952 show the veteran was treated for a 
left lung disorder.  The diagnoses included primary atypical 
left lung pneumonia, lung abscess due to mixed infection, and 
asymptomatic mid-posterior wall papilloma.  

Hospital records dated in February 1954 noted an x-ray 
examination of the veteran's chest revealed some finely 
nodular density throughout the right lung field which was 
compatible with a resolving pneumonia.  It was noted that a 
chronic infectious disease to the right lung should be 
considered.  The discharge diagnoses included left pulmonary 
lung abscess, by history, and chronic bronchitis of unknown 
etiology.  

The veteran underwent a VA examination in August 1968.  The 
pertinent diagnoses was residuals of a left lung abscess, 
possible early emphysema, and chronic bronchitis.  X-ray 
examination of the chest revealed fibrosis in the mid field 
on the right.  It was noted that there were several 
translucencies surrounded by increased density in the area of 
the middle lobe on the right which possibly represented 
resolving lung abscess but which might be entirely due to 
fibrotic changes.  There was no evidence of active 
parenchymal or pleural disease.

In a September 1968 rating decision, the RO granted 
entitlement to service connection for bronchitis with lung 
abscess and early emphysema, assigned a 30 percent disability 
rating, and the residuals of tonsillectomy and assigned a 
zero percent disability rating.

Private medical correspondence from Dr. J.W.S. dated in April 
1973 noted the veteran had a right lung malignancy and that 
the tumor could not be surgically removed.  The 
correspondence letterhead indicates Dr. J.W.S. practiced 
general, thoracic, and cardiovascular surgery.

In a May 1973 rating decision, the RO denied entitlement to 
service connection for a right lung malignancy.  

The veteran's August 1973 death certificate reflects that the 
immediate cause of his death was carcinoma of the lung.  The 
approximate interval between the onset of this disorder and 
death was 6 months.  No autopsy was performed.  The veteran's 
death was certified by Dr. J.W.S.

In a November 1973 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant was notified of the decision and her appellate 
rights by correspondence dated December 3, 1973.

In July 1976, the RO received correspondence from the 
appellant that was accepted as a notice of disagreement from 
the November 1973 rating decision.  She stated private 
medical evidence demonstrated the veteran's cancer involved 
his respiratory tract and was related to his service-
connected respiratory disability.

Private medical correspondence from Dr. J.W.S. dated in July 
1976 noted the veteran had been receiving treatment since 
1973 because of a cancer involving his respiratory tract, 
specifically his right lung.

In August 1976, the RO issued a statement of the case as to 
this matter and notified the appellant that additional action 
was required to complete her appeal.

In October 1996, the RO received correspondence from the 
appellant requesting her claim for VA benefits be reopened.  
She reiterated her claim that the veteran's cause of death 
was the result of his service-connected lung problems.

Private medical correspondence from Dr. J.W.S. dated in 
October 1996 noted the veteran had been receiving treatment 
since 1973 because of a cancer to the right lung.  It was 
further indicated that the veteran's service-connected left 
lung disease was a contributing factor in the timing of his 
death.

In January 1997, the RO issued a statement of the case 
addressing timeliness of appeal from the November 1973 rating 
decision.  

In March 1997, the appellant submitted a VA Form 9 to perfect 
her appeal.  In a separate March 1997 statement the appellant 
reiterated her claim and stated that the veteran's cause of 
death had been the result of his long-term chronic lung 
disorder.

Private medical correspondence from Dr. J.W.S. dated in April 
1997 noted the veteran had been receiving treatment because 
of a cancer to the right lung that proved to be non-
resectable.  It was indicated that he died as a result of his 
cancer in August 1973.

By rating decision in October 1997, the RO found new and 
material evidence had not been submitted and denied reopening 
the claim for entitlement to service connection for the cause 
of the veteran's death.  

The appellant reiterated her claim as to entitlement to 
service connection for the cause of the veteran's death in a 
February 1998 statement in support of the claim.

In a December 1998 decision, the Board found the appellant's 
statements indicated her desire to reopen the previously 
denied claim and that the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for the cause of the veteran's death 
was the proper issue for appellate review.  The case was 
remanded to the RO for additional development.

In January 1999, the RO requested the appellant provide 
additional information and authorization for release to VA 
concerning the veteran's private medical treatment.

In February 1999, the appellant submitted evidence in support 
of her claim including a January 1973 report of a private x-
ray examination which revealed extensive bronchopneumonia 
involving the right lung and private hospital records dated 
in August 1973 which noted diagnoses of inoperable right lung 
carcinoma.  The appellant also submitted an undated 
handwritten statement from L.H., subsequently identified by 
the appellant as a medical doctor, which noted the veteran's 
actual cause of death was marked respiratory distress caused 
by right lung cancer and military-related left lung 
compromise.  L.H. noted the veteran's service medical records 
had not been available for review but that an August 1973 
finding of "Rhonchi" from the left lung was evidence of a 
left lung compromise.

VA medical opinion in June 2000 based upon a review of the 
veteran's claims folder found the veteran's right lung cancer 
was most likely the cause of his death and that the disorder 
was not related to his left lung pathology.  The examiner 
also agreed with Dr. J.W.S. that the veteran's lung cancer 
had developed approximately 6 months prior to his death.  

In correspondence to the President dated in August 2000 the 
appellant, in essence, stated entitlement to service 
connection for the cause of the veteran's death was warranted 
because he had been sick when he left service and returned 
from Korea.

In a December 2000 supplemental statement of the case the RO 
denied entitlement to service connection for the cause of the 
veteran's death. 

In November 2001, the Board requested an opinion from an IME in 
pulmonary medicine.  The Board specifically requested the 
examiner provide opinions as to the following:

	a)  Whether based upon the evidence of record and sound 
medical principles it is likely, is as likely as not, or is not 
at all likely that a pulmonary disability of service origin was 
the principal or primary cause of the veteran's death?

	b)  Whether based upon the evidence of record and sound 
medical principles it is likely, is as likely as not, or is 
not at all likely that a pulmonary disability of service 
origin was a contributory cause of the veteran's death in 
that it contributed substantially or materially?  

In a December 2001 report Dr. N.H., Assistant Professor of 
Medicine, Division of Oncology, Indiana University, School of 
Medicine, summarized the medical evidence of record and noted 
that based upon the evidence of record and sound medical 
principles it was not at all likely that a pulmonary 
disability of service origin was the principal or primary 
cause of the veteran's death.  It was noted that patients 
with unresectable lung cancer typically had a survival 
measure in terms of 6 to 12 months and that it was unlikely 
the veteran's left pulmonary abscess or bronchitis 
contributed to his lung cancer.  The examiner further stated 
that based upon the evidence of record and sound medical 
principles it was not at all likely that a pulmonary 
disability of service origin was a contributory cause of the 
veteran's death.

Analysis

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by active service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  As this case turns on a medical 
question, only independent medical evidence may be considered 
to support Board findings.  The Board is not free to 
substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
notes, however, that the Court has held that in determining 
whether evidence submitted is credible the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

Although the October 1996 private medical opinion from Dr. 
J.W.S. noted the veteran's service-connected left lung 
disease was a contributing factor in the timing of his death 
and opinion of Dr. L.H. noted the veteran's actual cause of 
death was marked respiratory distress caused by right lung 
cancer and military-related left lung compromise, the Board 
finds the December 2001 independent medical expert's opinion 
is persuasive.  The Board notes the December 2001 opinion was 
provided by an independent medical expert recognized by the 
dean of his medical school as a specialist in this field of 
medicine.  

The Board also notes that the veteran's service-connected 
bronchitis with lung abscess and early emphysema disability 
affected a vital organ but that the December 2001 independent 
medical expert specifically stated it was not at all likely 
that this disorder was a contributory cause of the veteran's 
death.  Therefore, the Board finds entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.  To this extent 
the appeal is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

